DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to Claims 1-25, in the reply filed on August 3, 2022 is acknowledged.  Furthermore, Applicant’s election with traverse of Species II, wherein the nonwoven fabric comprises 51% to 100% by weight of crimped bast fibers, corresponding to Claims 1-5, 7-22, and 24-31, is also acknowledged.  The traversal is on the ground that a combined search and examination would not be a serious burden on the Office.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  Moreover, with respect to the distinct species, it is the Office’s position that embodiments wherein the bast fibers are present in an amount of 5% to 49% do not overlap with embodiments requiring the amount of bast fibers be greater than 51%.  As such, the election of species requirement is made because the inventions are different and diverging.  Claims 1-5, 7-22, 24, and 25 will be examined and Claims 6, 23, and 26-31 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application Publication No. 2,743,388 to Takagi (“Takagi”).
With regard to Claim 1, Takagi discloses a fiber board comprising a nonwoven fabric formed of entangled vegetable fibers and thermoplastic fibers.  See, e.g., Abstract, paragraph [0005], entire document.  Takagi discloses the length of the vegetable fiber is crimped, paragraph [0015], and has a length that is 10 mm or longer.  Paragraph [0027].  With regard to Claims 2 and 3, Takagi discloses the vegetable fiber can be bast fiber, such as kenaf, jute, or hemp.  Paragraph [0024].  With regard to Claim 4, Takagi discloses the crimp rate of the fiber is in the range of 2% to 30%, preferably 15% to 25%.  Paragraph [0017].  As such, a fiber having a length of about 10 mm at a 20% crimp rate would fall within the claimed range of 1 to 8 crimps per cm.  With regard to Claim 7, Takagi discloses that the ratio of the vegetable fibers can be as high as 90% by weight of the nonwoven fiber mat.  Paragraph [0041].  With regard to Claim 8, Takagi discloses the thermoplastic fibers have a staple length.  Paragraph [0036].  With regard to Claim 9, Takagi discloses the fabric can be air-laid.  Paragraph [0040].  With regard to Claim 10, Takagi discloses the fiber mat can be thermally bonded or mechanically bonded by needling.  Paragraphs [0042] and [0045].  With regard to Claims 11 and 13, Takagi teaches the fiber mat is needle-punched, paragraph [0042] and [0043], which renders the specific methods related to thermal bonding and adhesive bonding optional with respect to Claim 10.  With regard to Claim 12, Takagi discloses the fiber mat can be needle-punched.  Paragraphs [0042] and [0043].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0066872 to Baer et al. (“Baer”) in view of U.S. Patent Application Publication No. 2010/0136073 to Preuss et al. (“Preuss”).
With regard to Claims 14 and 24, Baer discloses a nonwoven fabric formed primarily of individualized bast fibers.  See, e.g., Abstract, entire document.  Baer discloses the amount of bast fibers can be as high as 100% by weight of the nonwoven fabric.  Table 2.  Baer discloses that the bast fibers have a length that is greater than 6 mm.  Paragraph [0010].  Baer also teaches that the nonwoven fabric can be combined with organic quaternary ammonium compounds.  Paragraph [0060].  Baer does not disclose using a resin coating to apply the quaternary ammonium compounds.  Preuss is also related to plastic materials having antimicrobial activity suitable for use in nonwoven fabrics.  See, e.g., Abstract, entire document.  Preuss teaches that coating compositions can be combined with quaternary ammonium compounds to provide a suitable film on the fabric.  Paragraphs [0140] to [0142].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize a resin coating for applying the quaternary ammonium compounds to the fabric disclosed by Baer, since Preuss teaches that such coatings offer a bound film to the nonwoven fabric.  With regard to Claims 15 and 16, Preuss teaches that the coating can be thermoplastic polyester.  Paragraph [0144].  With regard to Claim 20, Baer teaches the nonwoven fabric can be airlaid and bonded.  Paragraphs [0027] and [0032].  With regard to Claim 22, Baer discloses the bast fibers do not have crimps.  Paragraph [0034].  With regard to Claim 25, Baer discloses removing pectin from the bast fibers.  Paragraph [0034].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Baer.
Takagi does not disclose removing pectin from the bast fibers.  Baer is also related to fibrous materials comprising bast fibers.  See, e.g., Abstract, entire document.  Baer teaches that pectin can be removed from bast fibers to provide fibers having improved length.  Paragraphs [0012] and [0013].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to remove pectin from the bast fibers disclosed by Takagi in order to provide individualized fibers with suitable length for use in a nonwoven fabric, as shown to be known by Baer.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bear in view of Preuss, and further in view of Takagi.
Baer does not disclose crimping the bast fiber.  Takagi is also related to fibrous materials comprising bast fiber.  See, e.g., Abstract, entire document.  Takagi teaches crimping the bast fiber in order to improve homogenization with other fibers.  Paragraphs [0006] to [0010].  Takagi teaches the crimp amount is in the range of about 15% to 25%.  Paragraph [0017].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the bast fibers of Baer with a crimping rate in the range of 1 to 8 crimps per centimeter in order to provide improved entanglement of the fibers in the nonwoven structure, as shown to be known by Takagi.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose that the polyester resin used as a coating to bond a quaternary ammonium compound to a nonwoven fabric to a bast fiber fabric to be biodegradable or that the coating improves the surface compatibility with bast fibers to the quaternary ammonium compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789